DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objection to claim 13 has been rendered moot by the cancellation of the claim.
Applicant's amendments and associated arguments filed 11/2/2021 have been fully considered but they are not persuasive. Applicant amended claim 1 to recite that the flexible frame extends along the base of the head and that the exterior slot extends horizontally along the flexible frame wherein the mount is horizontally slidable. While Medhin does not explicitly show his headset placed along the base of the head, this is an intended use of the headset. Applicant is reminded of the following principles of law that govern the interpretation of apparatus claims:
"To anticipate a claim, a reference must disclose every element of thechallenged claim and enable one skilled in the art to make the anticipatingsubject matter." PPG Indus. Inc. v. Guardian Indus. Corp, 75 F.3d 1558,1566 (Fed. Cir. 1996). 
"[T]he patentability of apparatus or composition claims depends onthe claimed structure, not on the use or purpose of that structure." CatalinaMktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir.2002). 
"It is well settled that the recitation of a new intended use for an oldproduct does not make a claim to that old product patentable." In reSchreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). 
Quite simply, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the headset of Medhin is configured such that it can be placed to wrap around the base of the head instead over the top of the head. Once placed along the base, the exterior slot will extend horizontally along the flexible frame, allowing the electronic device to be horizontally slidable, if so desired by a user. The 102 and 103 rejections of claims 1, 2, 4, 5, 7-10, 12, 14-17, 19 and 20 are still considered proper.
New claims 21 and 22 are addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-10, 12, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medhin (US 2005/0064918).
Regarding claims 1, 5 and 7, Medhin discloses a headset 100 for positioning an electronic device 170 (par. 0060, figure 1B). The headset comprises a flexible frame 115 configured to surround a portion (i.e., any size/part) of the head, the flexible frame defining an interior channel 117 and an exterior slot 120B (figure 3 and par. 0064-0065). A curved structure 110/105 is configured to grasp an ear of the patient, including underneath the ear (see figure 1C and par. 0061). The curved structure is telescopically movable within the interior channel of the flexible frame for accommodating a size of the head (Figures 1A-1D and par. 0053). A mount 120A comprises a support base 130 to which the electronic device can be attached, the mount being slidable along the exterior slot 120B to position the electronic device along the head (figures 1B and 3 and par 0065, 0068). While Medhin does not explicitly show his headset placed along the base of the head, this is an intended use of the headset. Applicant is reminded of the following principles of law that govern the interpretation of apparatus claims:
"To anticipate a claim, a reference must disclose every element of thechallenged claim and enable one skilled in the art to make the anticipatingsubject matter." PPG Indus. Inc. v. Guardian Indus. Corp, 75 F.3d 1558,1566 (Fed. Cir. 1996). 
"[T]he patentability of apparatus or composition claims depends onthe claimed structure, not on the use or purpose of that structure." CatalinaMktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir.2002). 
"It is well settled that the recitation of a new intended use for an oldproduct does not make a claim to that old product patentable." In reSchreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). 
Quite simply, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the headset of Medhin is configured such that it can be placed to wrap around the base of the head instead over the top of the head. Once placed along the base, the exterior slot will extend horizontally along the flexible frame, allowing the electronic device to be horizontally slidable, if so desired by a user.
Regarding claim 8, the curved structure relative to the flexible frame is securable via a friction fit of elements 302 and 303 (figures 13A-13C).
Regarding claim 9, as seen in figure 1B, the headset includes another curved structure (which is not claimed to be structurally equivalent to the first curved structure) for grasping the other ear.
Regarding claim 10, the mount 120A is frictionally held at a position relative to the frame (par. 0065).
Regarding claim 12, the mount further includes a connector 122 from which the support base 130 extends, such that the connector “at least partially” surrounds flexible frame 115 (figure 1A).
Regarding claim 17, the mount includes first mechanical fasteners 135 that attach to the outer housing (considered a second mechanical fastener) of the electronic device to secure the electronic device to the mount (par. 0105, figure 1B).
Regarding claim 19, the electronic device is disclosed as a mobile phone, which inherently includes an antenna (par. 0050). As the tissue stimulator is not defined in any way, the Examiner’s position is that the mobile phone antenna is configured to communicate with an implanted tissue stimulator that also has a mobile phone antenna and/or operates on the same wireless communication network/protocol.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Medhin.
Regarding claims 2 and 20, Medhin discloses that it is desirable for headsets to be lightweight (par. 0004) but is silent as to the exact weight of the headset being 5-60 grams and the thickness being 0.3-0.5 cm. However, the applicant’s specification does not seem to give any criticality to the weight range, instead merely disclosing that these are examples of a lightweight headset (par. 0025 and 0045). Furthermore, the applicant’s specification merely states that the thickness is “typically” 0.3-0.5 cm, implying that this is also not a critical range (par. 0041). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to make the weight of Medhin’s headset in a range of 5-60 grams if this light weight gave the most comfort to a user and to make the thickness as small as possible to decrease the weight as well, including in a range of 0.3-0.5 cm.
Regarding claims 4 and 16, Medhin discloses the headset is made out of plastic or other suitable material, but is silent as to the material specifically being those recited in claims 4 and 16. However, since Medhin does disclose plastic, it would be obvious to one of ordinary skill before the applicant’s effective filing date that this would include thermoplastics as well, or that a thermoplastic, acrylonitrile butadiene styrene, rubber, silicone or polyvinyl chloride would at least be considered another “suitable material” as these are all well known materials in the art.
Regarding claim 15, Medhin discloses that it is desirable for the mount to be adjustable so that the electronic device can be appropriately positioned (par. 0065, 0106) but is silent as to the exact angle of the mount relative to the flexible frame. However, the applicant’s specification does not seem to give any criticality to this weight range, instead merely disclosing that these are examples of an angle used in certain embodiments (par. 0020 and 0042). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to adjust the angle of the mount to 26.1-26.9 degrees relative to the flexible frame if this optimally positioned the electronic device for a specific user.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Medhin in view of Wahlstrand et al. (US 2005/0004619, hereinafter Wahlstrand).
Regarding claims 21 and 22, Medhin discloses a headset 100 for positioning an electronic device 170 (par. 0060, figure 1B). The headset comprises a flexible frame 115 configured to surround a portion (i.e., any size/part) of the head, the flexible frame defining an interior channel 117 and an exterior slot 120B (figure 3 and par. 0064-0065). A curved structure 110/105 is configured to grasp an ear of the patient, including underneath the ear (see figure 1C and par. 0061). The curved structure is telescopically movable within the interior channel of the flexible frame for accommodating a size of the head (Figures 1A-1D and par. 0053). A mount 120A comprises a support base 130 to which the electronic device can be attached, the mount being slidable along the exterior slot 120B to position the electronic device along the head (figures 1B and 3 and par 0065, 0068). While Medhin does not explicitly show his headset placed along the base of the head, this is an intended use of the headset. Applicant is reminded of the following principles of law that govern the interpretation of apparatus claims:
"To anticipate a claim, a reference must disclose every element of thechallenged claim and enable one skilled in the art to make the anticipatingsubject matter." PPG Indus. Inc. v. Guardian Indus. Corp, 75 F.3d 1558,1566 (Fed. Cir. 1996). 
"[T]he patentability of apparatus or composition claims depends onthe claimed structure, not on the use or purpose of that structure." CatalinaMktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir.2002). 
"It is well settled that the recitation of a new intended use for an oldproduct does not make a claim to that old product patentable." In reSchreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). 
Quite simply, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the headset of Medhin is configured such that it can be placed to wrap around the base of the head instead over the top of the head. Once placed along the base, the exterior slot will extend horizontally along the flexible frame, allowing the electronic device to be horizontally slidable, if so desired by a user.
Medhin discloses that headset provides hands-free operation of an electronic device, and the electronic device can be any “portable electronic device” (See abstract, par. 0007, 0047) but is silent as the electronic device being configured to communicate with an implantable device implanted in the head of a user. Attention is directed to the secondary reference of Wahlstrand, which discloses the use of a headset 10 that provides support for an external, portable electronic device 12 (par. 0037 and figure 1), and thus is analogous art with Medhin. Wahlstrand further discloses that the external, portable electronic device 12 communicates with an implantable device 14 implanted in the head of a user (par. 0037 and figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize the headset of Medhin to support a portable electronic device in communication with an implantable device as suggested by Wahlstrand as Wahlstrand teaches that the use of a headset for communication with an implantable device allows for convenience to the user and ensures alignment and effective communication with the implantable device (par. 0005 and 0024).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0147412 and US 2019/0009097.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792